DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Specification
2.	 The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
5.	Claims 1-7 are objected to because of the following informalities:  
In lines 19-20 of claim 1: “… that thin film transistor ..." should be changed to --... the each of the thin film transistors ...--;
 In line 2 of claim 6: “… those pixels ..." should be changed to --... the pixels ...--; and
In line 3 of claim 6: “… those pixels ..." should be changed to --... the pixels ...--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable Shan (U.S. Pub. No. US 2020/0051520 A1) in view of Yoshida (U.S. Pub. No. US 2015/0221266 A1).

As to claim 1, Shan (Figs. 1-8) teaches a liquid crystal display device (a liquid crystal display device; Fig. 1) comprising: 
a display area (an area covering TFT array substrate including a transparent insulating substrate 100) in which there is provided a matrix of pixels ([0026], lines 2-3) (Fig. 1); 
a non-display area around the display area (the area covering TFT array substrate including the transparent insulating substrate 100) (Fig. 1); 
a plurality of gate lines (a plurality of scan lines G1, G2, …, GN) extending along respective rows of pixels (in a horizontal direction) (Fig. 1); 
a plurality of source lines (a plurality of signal lines S1, S2, …, SN) extending along respective columns of pixels in a direction (in a vertical direction) that intersects with the plurality of gate lines (the plurality of scan lines G1, G2, …, GN) (Fig. 1); 
a plurality of thin film transistors (switch device 102), one for each pixel (each display pixel of display device includes thin-film transistors served as switch devices; [0002], lines 4-6), connected respectively to the plurality of gate lines (the scan lines G1, G2, …, GN) and the plurality of source lines (the signal lines S1, S2, …, SN) (Fig. 1); 
a gate driver (a scan signal line driver circuit 300) connected to the plurality of gate lines (the scan lines G1, G2, …, GN) to sequentially supply a plurality of gate signals to the plurality of gate lines (the waveforms of output signals VG(j-1), VG(j) and VG(j+1) of the scan signal line driver circuit; [0067], lines 3-5) (Figs. 1 and 7); 
a source driver (a signal line driver circuit 200) connected to an end of each of the plurality of source lines (the signal lines S1, S2, …, SN) to supply a plurality of source signals to the plurality of source lines respectively (the image signals outputted from the signal line driver circuit 200 to the signal lines 104 can be written into the pixels corresponding thereto, respectively; [0060], lines 24-26) (Fig. 1); 
a control unit (a control circuit 600) configured to supply a control signal to the source driver via a control signal line (configured to control the signal line driver circuit 200; [0059], lines 11-13) (Fig. 1), the control signal being a pulse signal for switching the plurality of source signals (the control signal comprises an inverter configured to control turning on/off operation of the first switch through a charge-discharge control signal which is inverted by the inverter to control the turning on/off operation of the second switch; [0016], lines 1-5; the charge-discharge control signal is synchronous with the clock signal; [0017], lines 1-2); wherein
each of the plurality of thin film transistors is turned on and off when one of the plurality of gate signals supplied to one of the plurality of gate lines connected to that thin film transistor changes to an ON voltage level and an OFF voltage level respectively (the gate driver provides the gate on voltage level Vgh and the gate off voltage level Vgl, and in response to the clock signal CLK, the gate driver outputs the gate on voltage level Vgh to the scan signal line 105, that is, the gate driver selects a row within a scan cycle (TH), and the gate driver then outputs the scan off voltage level Vgl to turn off the TFTs; [0085], lines 1-8; Fig. 2), and 
the control signal rises at a different timing from a fall in one of the plurality of gate signals (the rising timing of the clock signal CLK is different from the falling timing of the output signal, e.g., Vg(j), of the scan signal line driver circuit) (Fig. 7).
Shan does not expressly teach an auxiliary line extending in the non-display area from an end of one of the plurality of source lines to another end thereof.
Yoshida (Figs. 18-20) teaches 
an auxiliary line (a spare wire AL1) extending in the non-display area from an end (a position SX1t1) of one (a source bus line SX1) of the plurality of source lines to another end (a position SX1t2) thereof (Fig. 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a spare wire as taught by Yoshida in a liquid crystal display device of Shan because the spare wire is capable of electrically coupling a disconnected source bus line so that pixels connected to the disconnection-repaired source bus line can be made less visually perceivable.

As to claim 2, Shan teaches 
wherein the control signal reaches half an amplitude thereof while rising at a different timing from a timing when one of the plurality of gate signals reaches half an amplitude thereof while falling (the rising timing of the clock signal CLK is different from the falling timing of the output signal, e.g., Vg(j), of the scan signal line driver circuit) (Fig. 7).

As to claim 3, Shan teaches 
wherein the control signal rises at a timing outside a gate falling period in which one of the plurality of gate signals changes from the ON voltage level to the OFF voltage level (the rising timing of the clock signal CLK is outside the falling timing of the output signal, e.g., Vg(j), of the scan signal line driver circuit, i.e., the output signal changes from the On voltage level to the OFF voltage level) (Fig. 7). 

As to claim 4, Shan teaches 
wherein the control signal changes to the ON voltage level in a period outside the gate falling period (the rising timing of the clock signal CLK, i.e., the clock signal changes from a low level to a high level, is in a period outside the falling timing of the output signal, e.g., Vg(j), of the scan signal line driver circuit) (Fig. 7). 

As to claim 5, Shan teaches 
wherein each of the plurality of source signals is switched between voltage levels in response to the control signal changing from the ON voltage level to the OFF voltage level (e.g., a pixel voltage Vd(1,j) switches from a low level to a high level in response to the clock signal CLK changing from the high level to the low level) (Fig. 7).

As to claim 6, Shan teaches 
wherein each of the plurality of source signals changes from a voltage level written to those pixels in an n-th one of the rows to a voltage level written to those pixels in an (n+1)-th one of the rows in response to the control signal rising and then falling after a fall in one of the plurality of gate signals supplied to one of the plurality of gate lines for the n-th row (in response to the clock signal CLK rising and then falling after the output signal Vg(j) of the scan signal line driver circuit supplied to the n-th row falls, the pixel voltage changes from a voltage, e.g., Vd(n,j), written to a pixel in the n-th row to a voltage, e.g., Vd(n+1,j), written to a pixel in the (n+1)-th row; Figs. 1 and 7), where n is a natural number.

As to claim 7, Shan teaches 
wherein the control signal line is capacitively coupled to the plurality of source lines (the clock signal CLK line and the signal lines signal lines S1, S2, …, SN are capacitively coupled) (Figs. 1-2).

Conclusion

8.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (U.S. Pub. No. US 2004/0080480 A1) is cited to teach a liquid crystal display apparatus of an improved display quality which is integrated with a driver circuit formed on a glass substrate, .
Imai (U.S. Pub. No. US 2018/0068615 A1) is cited to teach an active matrix display device capable of producing a favorable display on a non-rectangular display unit, such as a circular display unit.


Inquiry
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691